Title: From James Madison to the Senate, 4 January 1816
From: Madison, James
To: Senate


                    
                        
                            January 4th. 1816.
                        
                    
                    I withdraw, the nomination of Nathaniel Goodwin, to be principal assessor of the 4th Collection District of Vermont.
                    I nominate Nathaniel Goodwin, to be the principal assessor of the 4th District of the State of Connecticut in the place of Jonathan Palmer deceased.
                    
                        
                            James Madison
                        
                    
                